per curiam:
El 16 de octubre de 2001, el Procurador General de Puerto Rico —mediante un escrito intitulado “mo-ción informativa y en solicitud de orden”— nos informó, entre otros asuntos, que habían requerido del Ledo. Her-nand Cruz Mateo cierta información, consistente la misma del número de “casos en que está interviniendo en repre-*349sentación de los sobrinos de [la quejosa, Sra. Marina Félix Pereira], acompañando copia de toda aquella evidencia do-cumental que entendiera avalara su posición”; ello en rela-ción con una queja que había presentado la Sra. Félix Pe-reirá en contra de dicho abogado ante este Tribunal y que habíamos referido ante la Oficina del Procurador General para la correspondiente investigación e informe. En dicho escrito, el Procurador General nos informó que no había "recibido comunicación o escrito alguno de parte del licen-ciado Cruz Mateo, por lo que todavía no [contaba con la información necesaria para culminar [la] investigación”.
Mediante Resolución de 25 de octubre de 2001, le orde-namos al licenciado Cruz Mateo, en lo pertinente, que cum-pliera con lo requerido por el Procurador General. El 10 de enero de 2002, le concedimos al licenciado Cruz Mateo un nuevo término de veinte días para que cumpliera con nues-tra Resolución de 25 de octubre de 2001. El 12 de abril de 2001 requerimos, por tercera ocasión, del licenciado Cruz Mateo para que, en el término de diez días, brindara la información solicitada, apercibiendo a éste de “que su in-cumplimiento con esta Resolución podía conllevar severas medidas disciplinarias”. El licenciado Cruz Mateo ha he-cho caso omiso de las Resoluciones emitidas.
HH
Hemos expresado que el compromiso de todo abogado de mantener y contribuir a un orden jurídico íntegro y eficaz, con el propósito de lograr la más completa confianza y apoyo de la ciudadanía, se extiende no sólo a la esfera de la litigación de causas, sino a la jurisdicción disciplinaria de este Tribunal. In re Ríos Acosta I, 143 D.P.R. 128 (1997).
Por otro lado, reiteradamente hemos señalado que, inde-pendientemente de los méritos de las quejas presentadas en contra de un abogado, éste tiene la obligación ineludible *350de responder prontamente a los requerimientos de este Tribunal. In re Rodríguez Mena, 126 D.P.R. 205 (1990).
Por último, debe mantenerse presente que la desaten-ción a las órdenes de este Tribunal constituye una viola-ción al Canon 9 del Código de Ética Profesional 4 L.P.R.A. Ap. IX, en lo relativo a la exigencia de respeto hacia los tribunales. In re Salichs Martínez, 131 D.P.R. 481 (1992).
Habiendo hecho caso omiso el abogado Cruz Mateo a las órdenes de este Tribunal, y por los fundamentos antes ex-presados, procede decretar la separación temporera e in-mediata de éste del ejercicio de la abogacía, y de la notaría, en Puerto Rico hasta que otra cosa disponga el Tribunal.
Le imponemos a Hernand Cruz Mateo el deber de noti-ficar a todos sus clientes de su inhabilidad de seguir repre-sentándolos e informar oportunamente de su suspensión indefinida a los foros judiciales y administrativos del País. Deberá, además, certificarnos dentro del término de treinta (30) días a partir de su notificación, el cumpli-miento de estos deberes, notificando también al Procura-dor General.
La Oficina del Alguacil de este Tribunal procederá, de inmediato, a incautarse de la obra y sello notarial de Her-nand Cruz Mateo, luego de lo cual entregará la misma a la Oficina de Inspección de Notarías para su examen e in-forme a este Tribunal.

Se dictará Sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Fuster Berlingeri no intervinieron.